The offense is transporting intoxicating liquor; the punishment confinement in the penitentiary for two years.
Motion for new trial was overruled on the 30th day of May, 1928 and notice of appeal given on the same date. The statement of facts was filed in the trial court on the 10th day of September, 1928, which was 103 days from the date that notice of appeal was given. Under the provisions of Article 760 Cow. C. P. we cannot consider said statement of facts. Crowder et al. v. State, 9 S.W.2d 1042; Courser v. State, 106 Tex. Crim. 146,291 S.W. 236.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 171